



Exhibit 10(b)(i)


FIRST AMENDMENT TO THE
McDONALD’S DEFERRED COMPENSATION PLAN


The McDonald’s Deferred Compensation Plan, as most recently amended and restated
effective January 1, 2017, is hereby further amended as set forth below,
effective as of May 1, 2018.


I.


Section 4.1(a) is deleted in its entirety and replaced with the following:


(a) Annual Bonus Deferral Elections and Excess 401k Contributions Deferral
Elections. All Deferral Elections made with respect to a Bonus Accrual Year or a
Specified Year (“Annual Deferral Elections”) must be returned to the Officer
Committee or its delegates no later than the date specified for such year by the
Officer Committee (the “Election Due Date”). Except as provided otherwise in
Sections 4.1(b), 4.l(c), and 5.1, the Election Due Date shall in no event be
later than: (i) December 31 of the calendar year prior to the Specified Year for
Excess 401k Contributions Deferral Elections and (ii) the date that is six
months prior to the last day of the Bonus Accrual Year for Annual Bonus Deferral
Elections.


II.


Except as herein amended, the Plan shall remain in full force and effect.


Executed this July 23, 2018                       .
 
 
 
 
 
 
 
 



 
 
 
 
McDonald’s Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Karen Matusinec
 
 
 
 
Karen Matusinec
 
 
 
 
Corporate SVP, Treasurer




